Citation Nr: 0814749	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  05-40 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than July 30, 2002, 
for a 100 percent rating for service-connected 
hypothyroidism.    


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The veteran had active military service from September 1955 
to September 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Portland, Oregon, which increased the disability 
rating for the veteran's service-connected hypothyroidism 
from 10 percent to 100 percent disabling, effective from July 
30, 2002.  The RO issued a notice of the decision in January 
2004, and the veteran timely filed a Notice of Disagreement 
(NOD) in April 2004, disagreeing with the effective date for 
the 100 percent rating.  Thereafter, in October 2005, the RO 
issued a Statement of the Case (SOC), and the veteran 
subsequently filed a timely substantive appeal in December 
2005.                 

In a June 2006 rating action, the RO reduced the disability 
rating for the veteran's service-connected hypothyroidism 
from 100 percent to 30 percent disabling, effective from 
September 1, 2006.  The RO issued a notice of the decision in 
June 2006, and the veteran timely filed an NOD in July 2006, 
disagreeing with the reduction.  Thereafter, in April 2008, 
the RO issued an SOC.  However, there is no indication in the 
record that the veteran has filed a substantive appeal (VA 
Form 9) with respect to the claim of whether the reduction 
from 100 to 30 percent effective September 1, 2006, for the 
service-connected hypothyroidism was proper.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.207 
(2007); Roy v. Brown, 5 Vet. App. 554 (1993).  (Emphasis 
added.)  Accordingly, the aforementioned reduction issue is 
not in appellate status.         







FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
hypothyroidism was received on April 29, 1997.  

2.  In a January 2001 rating action, the RO granted service 
connection for hypothyroidism and assigned a 10 percent 
disability rating, effective from April 29, 1997.  The 
veteran disagreed with the evaluation and subsequently filed 
a timely appeal.     

3.  By an April 2002 decision, the Board denied the veteran's 
claim of entitlement to an initial evaluation in excess of 10 
percent for hypothyroidism.  

4.  In an Order, dated in February 2003, the Court of Appeals 
for Veterans Claims (Court) granted a joint motion for 
remand, vacated the Board's April 2002 decision, and remanded 
the claim to the Board for further review.  

5.  On July 30, 2002, the veteran submitted VA Form 21-4138 
(Statement in Support of Claim) and filed claims of 
entitlement to service connection  "fibulation", a heart 
murmur, edema, breathing problems, and an abnormal heart 
rate, all as secondary to the service-connected 
hypothyroidism.  (As explained below, the RO construed this 
statement as a claim for an increased rating for 
hypothyroidism.)

6.  By a decision, dated on July 7, 2003, the Board denied 
the veteran's claim of entitlement to an initial evaluation 
in excess of 10 percent for hypothyroidism.  The veteran did 
not appeal the July 2003 Board decision.  

7.  In a January 2004 rating action, the RO increased the 
disability rating for the veteran's service-connected 
hypothyroidism from 10 percent to 100 percent disabling, 
effective from July 30, 2002.   



CONCLUSION OF LAW

An effective date earlier than July 30, 2002, for a 100 
percent rating for service-connected hypothyroidism, is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.155, 3.400 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

This case involves a denial of the veteran's claim as a 
matter of law and as such, VCAA notice is not required.  
There is no prejudice to the veteran by this action because 
the outcome of the claim turns on a legal, rather than a 
factual, determination.  The Board notes that remand for 
notice purposes would only delay adjudication and have no 
effect on the issue being decided.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).


II.  Factual Background

The veteran's initial claim of service connection for 
hypothyroidism was received by the RO on April 29, 1997.  In 
a January 2001 rating action, the RO granted service 
connection for hypothyroidism and assigned a 10 percent 
disability rating, effective from April 29, 1997.  The 
veteran disagreed with the evaluation and subsequently filed 
a timely appeal.     

By an April 2002 decision, the Board denied the veteran's 
claim of entitlement to an initial evaluation in excess of 10 
percent for hypothyroidism.  The veteran appealed the Board's 
decision to the Court.  While this case was pending before 
the Court, the Office of General Counsel for VA and the 
veteran, by and through her attorney, filed a joint motion 
for remand, dated in February 2003.  In an Order, dated in 
February 2003, the Court granted the joint motion, vacated 
the Board's April 2002 decision, and remanded the claim to 
the Board for further review.  

On July 30, 2002, the veteran submitted VA Form 21-4138 
(Statement in Support of Claim) and filed claims of 
entitlement to service connection for "fibulation", a heart 
murmur, edema, breathing problems, and an abnormal heart 
rate, all as secondary to the service-connected 
hypothyroidism".  

By a decision, dated on July 7, 2003, the Board denied the 
veteran's claim of entitlement to an initial evaluation in 
excess of 10 percent for hypothyroidism.  The veteran did not 
appeal the July 2003 Board decision.  

In a January 2004 rating action, the RO increased the 
disability rating for the veteran's service-connected 
hypothyroidism from 10 percent to 100 percent disabling, 
effective from July 30, 2002, the date on which the RO 
considered the veteran had filed a claim for increase for his 
hypothyroidism.  


III.  Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of a 
claim for increase will be the date of receipt of the claim, 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An exception to that 
rule applies, however, under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation. In 
that regard, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2), 38 C.F.R. § 3.400(o)(2); Harper v. 
Brown, 10 Vet. App. 125 (1997).

There are instances, however, when factors must be considered 
other than the date an increase is ascertainable.  One such 
instance is when the Board denies an increased rating claim 
and the veteran fails to appeal.  In other words, once a 
claim for greater compensation is disallowed, and that 
decision has become final on account of the veteran's failure 
to appeal, the effective date for an increase awarded after 
the final action will be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. §§ 3.105, 3.156, 3.400.

The words application and claim are defined by regulation as 
a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action that demonstrates intent to apply for 
an identified benefit may be considered an informal claim.  
38 C.F.R. § 3.155(a).

A decision by the Board is final regarding an issue; unless, 
such a decision is appealed to the Court, ordered for 
reconsideration by the Chairman of the Board, or is revised 
on the grounds of clear and unmistakable error.  38 U.S.C.A. 
§§ 7102(a), 7103, 7104, 7111, 7252(a), 7266 (West 2002); 38 
C.F.R. § 20.1100. 

In this case, the veteran contends that she is entitled to an 
earlier effective date for the assignment of a 100 percent 
rating for service-connected hypothyroidism.  She maintains 
that an effective date retroactive to April 29, 1997, the 
date of receipt of her original claim for service connection 
for hypothyroidism, is warranted.

As previously stated, in a decision issued on July 7, 2003, 
the Board denied the veteran's claim of entitlement to an 
initial evaluation in excess of 10 percent for 
hypothyroidism.  The veteran did not appeal this decision to 
the Court, nor has the veteran filed a motion for 
reconsideration under 38 U.S.C.A. § 7103 or revision for 
clear and unmistakable error under 38 U.S.C.A. § 7111.  
Therefore, the July 2003 Board decision is final and binding 
on this matter.  Accordingly, it follows that the veteran's 
argument that an effective date should be set when she filed 
her original claim in April 1997, is without merit because 
the July 2003 Board decision was a final adjudication with 
respect to the issue of entitlement to an initial evaluation 
in excess of 10 percent for hypothyroidism.  The Board 
recognizes that the RO has assigned an effective date of July 
30, 2002, a date prior to the final July 2003 Board decision, 
for the assignment of a 100 percent rating for the veteran's 
service-connected hypothyroidism.  The July 30, 2002 
effective date was based upon the RO's construing the 
veteran's filing claims of entitlement to service connection  
"fibulation", a heart murmur, edema, breathing problems, 
and an abnormal heart rate, all as secondary to the service-
connected hypothyroidism on that date as a claim for an 
increased rating for hypothyroidism .  The RO noted that the 
veteran's claimed fibulation, abnormal heart rate and edema 
could not be evaluated separately and therefore were used to 
support a 100 percent rating for hypothyroidism.  The RO 
assigned the effective date of July 30, 2002 despite the July 
2003 Board decision denying a rating in excess of 10 percent.  
The only question here, however, is whether an even earlier 
date can be granted.  For the reasons noted above, an 
effective date prior to July 30, 2002, for a 100 percent 
rating for service-connected hypothyroidism, must be denied 
as a matter of law.  38 C.F.R. § 3.400.  

As the claim is denied as a matter of law, the doctrine of 
reasonable doubt is not applicable.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994) (when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).


ORDER

An effective date prior to July 30, 2002, for a 100 percent 
rating for the veteran's hypothyroidism is not warranted.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


